UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 04906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund SEMIANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 23 Information About the Renewal of the Fund’s Management Agreement 30 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, covering the six-month period from May 1, 2015, through October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period. For much of the year, a recovering U.S. economy enabled stocks to advance, but those gains were more than erased in August when economic concerns in China, falling commodity prices and a stronger U.S. dollar sparked sharp corrections in equity markets throughout the world. The emerging markets were especially hard hit in this environment. U.S. bonds generally fared better, rallying in late 2014 due to robust investor demand before reversing course in the spring as the domestic economy strengthened. Global economic instability in August hurt corporate-backed and inflation-linked bonds, but U.S. government securities held up relatively well. We expect market uncertainty and volatility to persist over the near term as investors vacillate between hopes that current market turmoil represents a healthy correction and fears that further disappointments could trigger a full-blown bear market. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on Chinese fiscal and monetary policy, liquidity factors affecting various asset classes, and other developments that could influence investor sentiment. Over the longer term, we remain confident that financial markets are likely to stabilize as the world adjusts to slower Chinese economic growth, abundant energy resources, and the anticipated eventual normalization of monetary policy. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach . Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2015, through October 31, 2015, as provided by Daniel Barton and Jeffrey Burger, Portfolio Managers Fund and Market Performance Overview For the six-month period ended October 31, 2015, Class A shares of Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, produced a total return of 1.19%, Class C shares returned 0.81%, Class I shares returned 1.31%, Class Y shares returned 1.25%, and Class Z shares returned 1.30%.1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, which is composed of bonds issued nationally and not solely within Connecticut, achieved a total return of 1.68% for the same period. 2 Municipal bonds gained a degree of value over the reporting period as higher quality assets benefited from robust investor demand in an uncertain economic environment. The fund lagged its benchmark, mainly due to the general underperformance of Connecticut municipal bonds compared to national averages. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and Connecticut state income taxes, without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and Connecticut state income taxes. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Additionally, we trade among the market’s various sectors, such as the pre-refunded, general obligation and revenue sectors, based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. Flight to Quality Supported Municipal Bonds The reporting period began soon after a period of generally declining bond yields stemming from slower-than-expected U.S. economic growth during the first quarter of 2015. Longer term interest rates climbed when domestic growth reaccelerated in the spring, but renewed concerns about global economic instability pushed bond yields lower and prices higher over the summer. The resulting market volatility had a smaller impact on municipal bonds than U.S. Treasuries. The national municipal bond market also encountered a degree of volatility related to changing supply-and-demand dynamics. Issuance volumes increased somewhat during 2015 as issuers rushed to refinance existing debt and issue new bonds before expected hikes in short-term interest rates. Yet, demand for municipal bonds remained strong and steady as 3 DISCUSSION OF FUND PERFORMANCE (continued) investors sought competitive after-tax yields. Indeed, demand for municipal bonds among individual investors was driven, in part, by their increasingly risk-averse investment postures during a time of heightened economic uncertainty and instability in riskier sectors of the financial markets. Municipal bonds further benefited from improving credit conditions as many states and local municipalities have seen tax revenues climb beyond pre-recession levels. However, Connecticut has continued to struggle with fiscal problems due to a weaker-than-average economic recovery and pension funding liabilities. Fund Strategies Produced Mixed Results Our security selection strategies generally supported the fund’s performance over the reporting period, as an emphasis on revenue bonds over general obligation and escrowed bonds produced good results. Returns were particularly attractive among bonds backed by hospitals, education institutions, and the state’s settlement of litigation with U.S. tobacco companies. The fund also benefited from a lack of direct exposure to struggling Puerto Rico bonds. Our interest-rate strategies generally proved to be effective, as overweighted exposure to securities with five-year maturities and an underweighted position in long-term bonds enabled the fund to participate more fully in one of the stronger segments of the market’s maturity spectrum. On a more negative note, Connecticut’s fiscal troubles caused its municipal bonds to underperform national market averages. In addition, the fund’s holdings of revenue bonds backed by industrial development projects were hindered by concerns about the impact of low energy prices and potentially higher short-term interest rates on some issuers’ credit conditions. A Constructive Investment Posture We remain optimistic regarding the prospects for the U.S. economy and the municipal bond market. Therefore, while we have retained our bias toward higher quality bonds, we have looked for opportunities to add higher yielding securities when attractively valued opportunities arise. We have retained the fund’s focus on revenue-backed bonds, and we have maintained a modestly long average duration. Conversely, we have established underweighted positions in shorter term securities that could prove vulnerable to rising short-term interest rates. November 16, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation, and the rating of the issue. Changes in economic, business, or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z, Class Y, and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment 4 return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund from May 1, 2015 to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming actual returns for the six months ended October 31, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 4.60 $ 8.43 $ 3.34 $ 3.19 $ 3.54 Ending value (after expenses) $ 1,011.90 $ 1,008.10 $ 1,013.10 $ 1,012.50 $ 1,013.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming a hypothetical 5% annualized return for the six months ended October 31, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 4.62 $ 8.47 $ 3.35 $ 3.20 $ 3.56 Ending value (after expenses) $ 1,020.56 $ 1,016.74 $ 1,021.82 $ 1,021.97 $ 1,021.62 † Expenses are equal to the fund's annualized expense ratio of .91% for Class A, 1.67 % for Class C, .66% for Class I, .63% for Class Y and .70% for Class Z, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2015 (Unaudited) Long-Term Municipal Investments - 98.2% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Connecticut - 92.6% Connecticut, GO 5.00 4/15/24 2,500,000 2,738,875 Connecticut, GO 5.00 3/1/26 5,000,000 5,893,450 Connecticut, GO 5.00 11/1/27 5,000,000 5,798,400 Connecticut, GO 5.00 11/1/27 2,000,000 2,218,980 Connecticut, GO 5.00 11/1/28 5,000,000 5,782,650 Connecticut, GO 5.00 11/1/28 3,000,000 3,328,470 Connecticut, GO 5.00 11/1/31 2,500,000 2,870,000 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/21 5,000,000 5,968,400 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/24 2,730,000 3,287,111 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/34 4,650,000 5,363,077 Connecticut, State Revolving Fund General Revenue 5.00 1/1/19 2,275,000 2,572,661 Connecticut, State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,468,850 Connecticut, State Revolving Fund General Revenue 5.00 3/1/24 1,195,000 1,443,608 Connecticut, State Revolving Fund General Revenue 5.00 7/1/24 2,145,000 2,549,290 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) (Prerefunded) 5.25 12/1/15 1,765,000 a 1,790,451 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 4.38 9/1/28 3,900,000 4,302,090 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 4,500,000 5,171,085 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,550,000 6,708,182 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 10,000,000 10,971,400 Connecticut Health and Educational Facilities Authority, Revenue (Bridgeport Hospital Issue) 5.00 7/1/25 3,625,000 4,212,322 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Connecticut - 92.6% (continued) Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,549,788 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,339,200 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,242,940 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,795,250 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 13,271,533 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/27 3,265,000 3,766,896 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/32 1,000,000 1,088,010 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/41 2,000,000 2,169,560 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/45 2,500,000 2,729,100 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,222,581 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) 5.00 7/1/45 3,000,000 3,286,350 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 25,000 27,690 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.75 7/1/18 4,975,000 a 5,624,785 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) 5.38 7/1/31 1,000,000 1,088,910 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/33 5,000,000 5,429,450 8 Long-Term Municipal Investments - 98.2% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Connecticut - 92.6% (continued) Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 7,445,250 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/18 2,000,000 a 2,234,860 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 5,669,050 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 6,500,000 7,369,765 Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,000,000 1,107,810 Connecticut Health and Educational Facilities Authority, Revenue (Yale New Haven Health Issue) 5.00 7/1/27 3,960,000 4,678,186 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,462,400 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Prerefunded) 5.75 7/1/20 4,000,000 a 4,827,080 Connecticut Health and Educational Facilities Authority, State Supported Child Care Revenue 5.00 7/1/25 1,490,000 1,699,270 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 2,630,000 2,690,122 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/21 1,450,000 1,679,753 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/22 1,400,000 1,622,754 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/23 1,400,000 1,629,306 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Connecticut - 92.6% (continued) Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue 5.00 1/1/38 3,000,000 3,321,090 Connecticut Municipal Electric Energy Cooperative, Transmission Services Revenue 5.00 1/1/22 1,505,000 1,794,682 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 1,011,300 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,297,352 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue 5.00 1/1/42 3,000,000 3,303,570 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 7,062,860 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/26 700,000 832,482 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/27 1,250,000 1,470,288 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/29 1,500,000 1,741,575 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,972,890 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 25,000 25,090 Hartford, GO (Escrowed to Maturity) 5.00 4/1/17 1,325,000 1,410,012 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/22 255,000 a 307,785 Hartford County Metropolitan District, Clean Water Project Revenue 5.00 4/1/31 3,510,000 3,985,043 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/42 2,000,000 2,262,960 Hartford Stadium Authority, LR 5.00 2/1/36 2,500,000 2,711,750 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,164,571 New Britain, GO (Insured; Assured Guaranty Corp.) 5.00 4/1/24 4,500,000 5,262,300 10 Long-Term Municipal Investments - 98.2% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Connecticut - 92.6% (continued) New Haven, GO 5.00 3/1/17 1,425,000 1,499,357 New Haven, GO (Insured; Assured Guaranty Corp.) 5.00 3/1/29 1,000,000 1,061,370 Norwalk, GO 5.00 7/15/24 1,000,000 1,203,230 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/27 3,000,000 3,496,770 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/31 3,940,000 4,485,769 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/32 1,370,000 1,537,195 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/33 1,500,000 1,679,160 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/39 1,500,000 1,692,405 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,464,820 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,170,440 Stamford, GO 5.00 7/1/21 4,410,000 5,309,816 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,116,420 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,112,950 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,112,950 University of Connecticut, Special Obligation Student Fee Revenue 5.00 11/15/24 5,000,000 6,017,050 U.S. Related - 5.6% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 3,000,360 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 1,033,200 Guam, Business Privilege Tax Revenue 5.00 11/15/35 2,800,000 3,088,120 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,105,890 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 2,000,000 2,152,160 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) U.S. Related - 5.6% (continued) Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,584,950 Total Investments (cost $263,730,092) 98.2% Cash and Receivables (Net) 1.8% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. Portfolio Summary (Unaudited) † Value (%) Education 20.3 Health Care 18.0 Utility-Water and Sewer 13.5 State/Territory 10.0 Special Tax 6.8 Prerefunded 5.7 Utility-Electric 5.2 Industrial 5.0 City 3.0 Asset Backed 1.4 Transportation 1.2 Lease .9 Housing .8 Resource Recovery .4 Other 6.0 † Based on net assets. See notes to financial statements. 12 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 13 STATEMENT OF ASSETS AND LIABILITIES October 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 263,730,092 280,048,983 Cash 1,842,035 Interest receivable 3,787,409 Prepaid expenses 26,783 285,705,210 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 207,436 Payable for shares of Beneficial Interest redeemed 225,488 Accrued expenses 54,376 487,300 Net Assets ($) 285,217,910 Composition of Net Assets ($): Paid-in capital 276,601,183 Accumulated undistributed investment income—net 22,791 Accumulated net realized gain (loss) on investments (7,724,955) Accumulated net unrealized appreciation (depreciation) on investments 16,318,891 Net Assets ($) 285,217,910 Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 168,268,362 11,659,045 9,293,303 1,614,491 94,382,709 Shares Outstanding 14,203,610 985,696 784,454 136,292 7,968,307 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended October 31, 2015 (Unaudited) Investment Income ($): Interest Income 5,461,792 Expenses: Management fee—Note 3(a) 792,306 Shareholder servicing costs—Note 3(c) 299,904 Distribution fees—Note 3(b) 42,683 Professional fees 31,115 Registration fees 24,063 Custodian fees—Note 3(c) 13,550 Prospectus and shareholders’ reports 9,482 Trustees’ fees and expenses—Note 3(d) 7,907 Loan commitment fees—Note 2 1,851 Miscellaneous 18,505 Total Expenses 1,241,366 Less—reduction in fees due to earnings credits—Note 3(c) (84) Net Expenses 1,241,282 Investment Income—Net 4,220,510 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 852,577 Net unrealized appreciation (depreciation) on investments (1,671,731) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations 3,401,356 See notes to financial statements. 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2015 (Unaudited) Year Ended April 30, 2015 Operations ($): Investment income—net 4,220,510 8,724,656 Net realized gain (loss) on investments 852,577 (693,123) Net unrealized appreciation (depreciation) on investments (1,671,731) 5,974,235 Net Increase (Decrease) in Net Assets Resulting from Operations 3,401,356 14,005,768 Dividends to Shareholders from ($): Investment income—net: Class A (2,432,211) (5,116,972) Class C (119,635) (232,903) Class I (133,209) (226,461) Class Y (33,372) (68,701) Class Z (1,479,292) (3,075,979) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 2,221,960 3,887,665 Class C 819,333 1,337,345 Class I 2,391,477 3,655,037 Class Y - 3,158,622 Class Z 1,068,795 3,628,510 Dividends reinvested: Class A 1,888,495 4,005,593 Class C 95,826 185,817 Class I 103,793 153,061 Class Y 5,826 18,234 Class Z 1,126,979 2,387,424 Cost of shares redeemed: Class A (9,286,151) (25,290,073) Class C (590,955) (1,271,663) Class I (603,114) (4,510,047) Class Y (887,504) (722,750) Class Z (7,150,898) (8,793,179) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 294,810,411 307,696,063 End of Period 285,217,910 294,810,411 Undistributed investment income—net 22,791 - 16 Six Months Ended October 31, 2015 (Unaudited) Year Ended April 30, 2015 Capital Share Transactions: Class A Shares sold 188,802 326,752 Shares issued for dividends reinvested 160,220 336,874 Shares redeemed (789,175) (2,134,739) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 69,782 113,014 Shares issued for dividends reinvested 8,138 15,649 Shares redeemed (50,312) (107,464) Net Increase (Decrease) in Shares Outstanding 27,608 21,199 Class I Shares sold 203,146 308,629 Shares issued for dividends reinvested 8,804 12,860 Shares redeemed (51,249) (383,373) Net Increase (Decrease) in Shares Outstanding 160,701 Class Y Shares sold - 270,384 Shares issued for dividends reinvested 495 1,528 Shares redeemed (75,239) (60,966) Net Increase (Decrease) in Shares Outstanding 210,946 Class Z Shares sold 90,860 304,667 Shares issued for dividends reinvested 95,644 200,814 Shares redeemed (608,579) (739,096) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information(except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended October 31, 2015 Year Ended April 30 , Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.88 11.67 12.39 12.23 11.32 11.68 Investment Operations: Investment income — net a .17 .34 .37 .38 .44 .45 Net realized and unrealized gain (loss) on investments (.03) .21 (.72) .19 .91 (.36) Total from Investment Operations .14 .55 (.35) .57 1.35 .09 Distributions: Dividends from investment income — net (.17) (.34) (.37) (.38) (.44) (.45) Dividends from net realized gain on investments - - (.00) b (.03) - - Total Distributions (.17) (.34) (.37) (.41) (.44) (.45) Net asset value, end of period 11.85 11.88 11.67 12.39 12.23 11.32 Total Return (%) c 1.19 d 4.72 (2.72) 4.74 12.07 .75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 e .92 .90 .90 .91 .91 Ratio of net expenses to average net assets .91 e .92 .90 .90 .91 .91 Ratio of net investment income to average net assets 2.87 e 2.83 3.21 3.10 3.69 3.90 Portfolio Turnover Rate 4.12 d 8.44 9.50 19.13 13.77 17.05 Net Assets, end of period ($ x 1,000) 168,268 173,909 188,117 239,626 227,398 215,132 a Based on average shares outstanding. b Amount represents less than .01% c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 18 Six Months Ended October 31, 2015 Year Ended April 30, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.86 11.66 12.37 12.21 11.30 11.66 Investment Operations: Investment income—net a .13 .25 .28 .29 .35 .36 Net realized and unrealized gain (loss) on investments (.04) .20 (.71) .19 .91 (.36) Total from Investment Operations .09 .45 (.43) .48 1.26 - Distributions: Dividends from investment income—net (.12) (.25) (.28) (.29) (.35) (.36) Dividends from net realized gain on investments - - (.00) b (.03) - - Total Distributions (.12) (.25) (.28) (.32) (.35) (.36) Net asset value, end of period 11.83 11.86 11.66 12.37 12.21 11.30 Total Return (%) c .81 d 3.84 (3.39) 3.94 11.25 (.01) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.67 e 1.68 1.67 1.66 1.67 1.67 Ratio of net expenses to average net assets 1.67 e 1.68 1.67 1.66 1.67 1.66 Ratio of net investment income to average net assets 2.11 e 2.07 2.43 2.34 2.94 3.14 Portfolio Turnover Rate 4.12 d 8.44 9.50 19.13 13.77 17.05 Net Assets, end of period ($ x 1,000) 11,659 11,3610 10,920 16,502 15,823 16,322 a Based on average shares outstanding. b Amount represents less than .01% c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2015 Year Ended April 30 , Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.88 11.67 12.39 1.2.22 11.31 11.68 Investment Operations: Investment income—net a .18 .36 .40 .41 .46 .48 Net realized and unrealized gain (loss) on investments (.03) .22 (.72) .21 .92 (.37) Total from Investment Operations .15 .58 (.32) .62 1.38 .11 Distributions: Dividends from investment income—net (.18) (.37) (.40) (.42) (.47) (.48) Dividends from net realized gain on investments - - (.00) b (.03) - - Total Distributions (.18) (.37) (.40) (.45) (.47) (.48) Net asset value, end of period 11.85 11.88 11.67 12.39 12.22 11.31 Total Return (%) 1.31 c 4.97 (2.48) 5.09 12.38 .92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .66 d .67 .65 .64 .65 .63 Ratio of net expenses to average net assets .66 d .67 .65 63 .65 .63 Ratio of net investment income to average net assets 3.12 d 3.08 3.45 3.34 3.90 4.16 Portfolio Turnover Rate 4.12 c 8.44 9.50 19.13 13.77 17.05 Net Assets, end of period ($ x 1,000) 9,293 7,408 8,004 12,092 12,999 6,309 a Based on average shares outstanding. b Amount represents less than .01%. c Not annualized. d Annualized. See notes to financial statements. 20 Six Months Ended October 31, 2015 Year Ended April 30 Class Y Shares (Unaudited) 2015 2014 a Per Share Data ($): Net asset value, beginning of period 11.88 11.68 11.15 Investment Operations: Investment income—net b .19 .39 .26 Net realized and unrealized gain (loss) on investments (.03) .18 .53 Total from Investment Operations .16 .57 .79 Distributions: Dividends from investment income—net (.19) (.37) (.26) Net asset value, end of period 11.85 11.88 11.68 Total Return (%) 1.25 c 4.89 7.16 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 d .65 .63 d Ratio of net expenses to average net assets .63 d .65 .63 d Ratio of net investment income to average net assets 3.16 d 3.07 3.45 d Portfolio Turnover Rate 4.12 c 8.44 9.50 Net Assets, end of period ($ x 1,000) 1,614 2,506 1 a From September 3, 2013 (commencement of initial offering) to April 30, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2015 Year Ended April 30, Class Z Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.87 11.67 12.39 12.22 11.31 11.67 Investment Operations: Investment income—net a .18 .36 .40 .41 .46 .48 Net realized and unrealized gain (loss) on investments (.03) .20 (.72) .20 .91 (.37) Total from Investment Operations .15 .56 (.32) .61 1.37 .11 Distributions: Dividends from investment income—net (.18) (.36) (.40) (.41) (.46) (.47) Dividends from net realized gain on investments - - (.00) b (.03) - - Total Distributions (.18) (.36) (.40) (.44) (.46) (.47) Net asset value, end of period 11.84 11.87 11.67 12.39 12.22 11.31 Total Return (%) 1.30 c 4.85 (2.50) 5.04 12.31 .97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 d .70 .69 .69 .71 .70 Ratio of net expenses to average net assets .70 d .70 .69 .69 .71 .70 Ratio of net investment income to average net assets 3.08 d 3.04 3.43 3.32 3.89 4.11 Portfolio Turnover Rate 4.12 c 8.44 9.50 19.13 13.77 17.05 Net Assets, end of period ($ x 1,000) 94,383 99,626 100,654 116,617 114,892 106,076 a Based on average shares outstanding. b Amount represents less than .01%. c Not annualized. d Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Connecticut Fund (the “fund”) is a separate non-diversified series of Dreyfus State Municipal Bond Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek to maximize current income exempt from federal income tax and from Connecticut state income tax, without undue risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I, Class Y and Class Z. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Class Z shares are sold at net asset value per share generally to certain shareholders of the fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and 24 asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2015 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 280,048,983 - † See Statement of Investments for additional detailed categorizations. At October 31, 2015, there were no transfers between Level 1, Level 2 and Level 3 of the fair value hierarchy. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended April 30, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. 26 The fund has an unused capital loss carryover of $8,580,314 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to April 30, 2015. The fund has $2,418,390 of short-term capital losses and $6,161,924 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2015 was as follows: tax-exempt income $8,696,233 and ordinary income $24,783. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .55% of the value of the fund's average daily net assets and is payable monthly. During the period ended October 31, 2015, the Distributor retained $1,155 from commissions earned on sales of the fund's Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2015, Class C shares were charged $42,683 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2015 , Class A and Class C shares were charged $212,213 and $14,227, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor at an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2015 , Class Z shares were charged $22,813 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2015, the fund was charged $28,602 for transfer agency services and $1,303 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $84. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2015, the fund was charged $13,550 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a shareholder redemption draft processing agreement for providing certain services related to the fund’s check writing privilege. During the period ended October 31, 2015 , the fund was charged $990 pursuant to the 28 agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended October 31, 2015, the fund was charged $5,206 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $132,784, Distribution Plan fees $7,388, Shareholder Services Plan fees $42,062, custodian fees $13,675, Chief Compliance Officer fees $882 and transfer agency fees $10,645. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2015, amounted to $11,686,543 and $19,222,740, respectively. At October 31, 2015, accumulated net unrealized appreciation on investments was $16,318,891, consisting of $16,735,524 gross unrealized appreciation and $416,633 gross unrealized depreciation. At October 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 29 INFORMATION ABOUT THE RENEWAL OF THE FUND'S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund
